





Exhibit 10.6




PACKAGING CORPORATION OF AMERICA
DEFERRED COMPENSATION PLAN


PLAN DOCUMENT


JANUARY 1, 2009
REFLECTING ALL AMENDMENTS THROUGH MAY 11, 2010




1.    Introduction and Purpose


The Packaging Corporation of America Deferred Compensation Plan (the "Plan") was
originally established April 12, 1999 by Packaging Corporation of America (the
"Company"). The purpose of the Plan is to provide a select group of management
or highly compensated employees of the Company and its affiliates an opportunity
to defer compensation in accordance with the terms and conditions set forth
herein.


The Company hereby amends and restates the Plan, effective as of January 1, 2009
(the "Effective Date"). The Plan was previously amended and restated, effective
as of January 1, 2005, to comply with Section 409A. The terms of the Plan as
provided herein shall apply to all Deferred Amounts attributable to any period
beginning on or after January 1, 2005. Any amounts deferred and vested under the
Plan on or prior to December 31, 2004, and any earnings attributable thereto,
shall be grandfathered for purposes of Section 409A and shall be subject to the
terms of the Plan as in effect on October 3, 2004 ("Grandfathered Deferrals").
Neither this restatement nor any subsequent amendment hereto shall be deemed to
apply to Grandfathered Deferrals, unless such amendment explicitly states
otherwise.


2.     Definitions


As used in this Plan, the following words shall have the following meanings:


"Administrator" means the person, persons or entity designated as the
administrator of the Plan in Section 9.


"Affiliate" means any parent, subsidiary, or other entity that is directly or
indirectly controlled by, or controls, the Company, and any entity that is
directly or indirectly controlled by the Company’s parent.     


"Board" means the Company’s Board of Directors.


"Bonus" means an EICP Bonus and/or a Sign-On Bonus.


"Code" means the Internal Revenue Code of 1986, as amended. Any reference to any
Code Section shall also mean any successor provision thereto.


"Company" means Packaging Corporation of America, a Delaware corporation, any
successor thereto as provided in Section 20, and where applicable, shall include
any Affiliate that adopts the Plan or has employees or former employees who are
Participants in the Plan.    


"Deferral Credit" means a Bonus deferral made pursuant to Section 4.





--------------------------------------------------------------------------------







"Deferred Amount" means the amount otherwise payable to the Participant that is
deferred pursuant to Section 4.


"Deferred Compensation Account" means a memorandum account established at the
time an amount is deferred pursuant to Section 4, and maintained by the Company
on its books for the Participant to or against which amounts are credited or
charged under the Plan.


"EICP Bonus" means a bonus paid under the PCA Executive Incentive Compensation
Plan or the PCA Performance Incentive Plan.


"Employment Termination Date" means, with respect to any Participant, the date
on which such Participant experiences a "separation from service,” as defined in
Section 409A.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.


"Executive" means a member of a select group of management or highly compensated
employees of the Company.


"Participant" means an Executive who meets the eligibility requirements for the
Plan set forth in Section 3 and who has deferred a portion of his or her Bonus.
A Participant shall retain such status for purposes of the Plan until his or her
Deferred Compensation Account has been distributed in full.


"Participation Election" means the form signed and submitted by an Executive to
the Administrator prior to the required election date under Section 4.


"Performance Based Compensation" means compensation that is contingent upon the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months in
which the Participant is employed or such other compensation that satisfies the
definition of "performance based compensation" under Section 409A.


"Plan" means the Packaging Corporation of America Company Deferred Compensation
Plan as set forth herein and as hereinafter amended from time to time.


"Plan Year" means the calendar year.


"Section 409A" means Section 409A of the Code and any regulations or other
interpretive authority issued thereunder.     


"Sign-On Bonus" means a bonus payable as an incentive to accept employment with
the Company.


"Specified Employee" means any person defined in Section 416(i) of the Code,
without regard to paragraph (5) thereof, as determined on each September 30 and
applied for the 12-month period beginning on the following January 1.


"Surviving Spouse" means an individual of the opposite sex who is legally
married to a Participant at the time of the Participant’s death.


"Unforeseeable Emergency" means a severe financial hardship of a Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, or a dependent (as defined in Section 152(a)





--------------------------------------------------------------------------------





of the Code) of the Participant, loss of the Participant's property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.




3.    Eligibility


U.S. paid participants in the Company’s Executive Incentive Compensation Plan or
Performance Incentive Plan and those individuals designated by the Vice
President of Human Resources and the Director of Benefits of the Company shall
be eligible to participate in the Plan. Only those Executives who are in a
select group of management or are highly compensated (within the meaning of
Title I of ERISA) may be designated as eligible to participate under this
provision.


4.    Elections to Defer


(a)
Deferrals of EICP Bonus. A Participant may elect in a written Participation
Election to defer receipt of all or a specified portion of his or her EICP Bonus
to be received on account of a calendar year. The Participation Election must be
submitted to the Administrator pursuant to such procedures as may be established

(b)
by the Administrator from time to time, and specify (i) such portions of his or
her EICP Bonus to be credited to his Deferred Compensation Account under the
Plan as a Deferral Credit (instead of receiving current payments), and (ii) the
time or events upon which such Deferred Amounts shall be distributed pursuant to
Section 7(a) below.



(b)    Timing of Election to Defer EICP Bonus. The Administrator may determine
that a separate Participation Election to defer an EICP Bonus must be made with
respect to each Plan Year or that a Participant’s election for one Plan Year
will be deemed to apply to the following Plan Year, unless revoked or modified
by such Participant. Any such Participation Election (or revocation thereof)
must be made and shall be irrevocable at such times as set forth below:


(i) at any time prior to the thirty-first (31st) day of December prior to the
beginning of the Plan Year during which the EICP Bonus to be deferred is
otherwise earned;


(ii) in the case of an EICP Bonus that is Performance Based Compensation, at any
time prior to six (6) months before the end of the performance period for which
it is earned, provided that such compensation has not yet become both
substantially certain and readily ascertainable;


(iii) in the case of the first year in which a Participant becomes eligible to
participate in the Plan (as aggregated with other plans of its type as defined
in Section 1.409A-1(c) of the Code), at any time within 30 days after the
Participant first becomes eligible to participate; provided, however, that such
election may apply only to compensation attributable to services to be performed
after the Participation Election, and in the case of compensation based upon a
performance period (other than Performance Based Compensation), may apply only
to a prorated portion of such compensation based upon the number of days
remaining in such performance period; and     
(iv) at any other time as may be permitted under Section 409A.


(c)    Deferrals of Sign-On Bonuses.


(i)     In the case of a Sign-On Bonus that is immediately vested or may become
vested within 13 months of its award, the Company may require through a
non-elective deferral that all or any portion of the Participant’s Sign-On Bonus
shall be deferred as a Deferral Credit and distributed in such





--------------------------------------------------------------------------------





form, and at such time, as provided in Section 7. The Company’s non-elective
deferral of such Sign-On Bonus shall be made at such times as are permitted
under Section 409A (for example, prior to the Participant having a legally
binding right to such Sign-On Bonus).


(ii)     In the case of a Sign-On Bonus that cannot become vested within 13
months of its award due to vesting conditions (except for accelerated vesting
upon death, disability or change in control, as such terms are defined in
Section 409A), a Participant may elect in a written Participation Election to
defer receipt of all or a specified portion of his or her Sign-On Bonus. The
Participation Election shall specify (i) such portions of his or her Sign-On
Bonus to be credited to his Deferred Compensation Account under the Plan as a
Deferral Credit, and (ii) the time or events upon which such Deferred Amounts
shall be distributed pursuant to Section 7(a) below. A Participant must make a
Participation Election with respect to a Sign-On Bonus no later than 30 days
after the Participant receives a legally binding right to such Sign-On Bonus,
subject to the applicable vesting conditions, or at such other time as permitted
under Section 409A.     


5.    Crediting of Deferred Payments to the Deferred Compensation Account


The Company shall establish a Deferred Compensation Account for each
Participant. The Company may establish subaccounts, as necessary, to track
Deferred Amounts attributable to any particular Plan Year. Each Participant’s
Deferred Compensation Account (or subaccount) shall be credited with such
Participant’s Deferred Amount for such Plan Year as of the day on which the
Participant would otherwise have been entitled to receive the bonus or incentive
compensation to which the Deferred Amount is attributable. Adjustments as
provided in Section 6 below, shall be made to the Participant’s Deferred
Compensation Account.


6.    Adjustments to Deferred Compensation Account


The Administrator shall credit the balance of the Participant’s Deferred
Compensation Account with an earnings factor. The earnings factor will equal the
amount the Participant’s Deferred Compensation Account would have earned if it
had been invested in the deemed investment options listed below. The Participant
is permitted to select the deemed investment option used to determine the
earnings factor and may change the selection at any time. The Participant may
choose more than one deemed investment option in increments of at least one (1)
percent. The Administrator reserves the right to change or amend any of the
deemed investment options at any time.


The deemed investment options used to determine the earnings factor are:


(a) The prime rate of interest as reported by The Chase Manhattan Bank at the
first day of each calendar month.


(b) The return for the following mutual funds currently offered in the Company
Retirement Savings Plan for Salaried Employees:


(i) Fidelity Growth Company Fund
(ii) PIMCO Total Return Fund
(iii) Barclays Daily Equity Index Fund


The Company is under no obligation to acquire or provide any of the investments
designated by a Participant, and any investments actually made by the Company
will be made solely in the name of the Company and will remain the property of
the Company.







--------------------------------------------------------------------------------





The crediting of an earnings factor shall occur so long as there is a balance in
the Participant’s Deferred Compensation Account regardless of whether the
Participant has terminated employment with the Company.




7.    Payment of Deferred Amounts


(a) Timing of Distribution. Except as otherwise provided in this Section 7, a
Participant’s Deferred Amount shall be paid, or commence to be paid, to the
Participant, or the Participant’s beneficiary, within thirty (30) days after the
earliest of:     


(i) the Participant’s death;    


(ii) the Participant’s Employment Termination Date; or    


(iii) a date specified at the time of the deferral.


(b)    Form of Distribution. Distributions shall be made in the form of a lump
sum or in a number of annual installments not to exceed five (5). The form of
distribution shall be elected by each Participant in his Participation Election,
or designated by the Company pursuant to Section 4(c). If no election is
properly made, distribution will be in the form of a lump sum payment.


(c)    Tax Withholding. The Company shall withhold any taxes or other amounts
with respect to a Participant's Deferred Amounts required to be withheld under
federal, state or local law. Such taxes shall be withheld from the Participant's
non-deferred compensation to the maximum extent possible with any excess being
withheld from the Participant's elected Deferred Amount. Each Participant shall
bear the ultimate responsibility for payment of all taxes owed under this Plan.


    (d)     Distribution Upon Death. In the event of the Participant’s death,
payment of the balance in the Participant’s Deferred Compensation Account shall
be made to the Participant’s designated beneficiary, or if none, to the
Surviving Spouse, or if none, to the Participant’s estate.


(e)    Distributions to Specified Employees. Notwithstanding anything contained
herein to the contrary, in the case of any Specified Employee, distributions
pursuant to 7(a)(ii) above may not commence until (i) six (6) months after the
date of the Specified Employee’s Employment Termination Date or (ii) the date of
the Participant's death, whichever is earlier.
 
(f)    Hardship Distribution. In the event a Participant incurs an Unforeseeable
Emergency, the Administrator, in its sole discretion and upon written
application of such Participant, may direct immediate payment of all or a
portion of the then current value of such Participant’s Deferred Compensation
Account; provided that such payment shall in no event exceed the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution.
    
(g)    Distribution Restrictions. No distribution may be made pursuant to the
Plan if the Company reasonably determines that such distribution would (i)
violate Federal securities laws or other applicable law; (ii) be nondeductible
pursuant to Section 162(m) of the Code; or (iii) jeopardize the Company's
ability to continue as a going concern. In any such case, distribution shall be
made at the earliest date at which Company determines such distribution would
not trigger clauses (i), (ii) or (iii) above.
(h)     Section 409A Violations. Notwithstanding any provision of the Plan, in
the event the Plan or a Deferred Amount fails to satisfy the requirements of
Section 409A, a portion of the Participant’s Deferred





--------------------------------------------------------------------------------





Compensation Account shall be distributed equal to the amount required to be
included in income as a result of the failure to comply with Section 409A.


8.    Participant Reports


The Administrator shall provide a statement to the Participant at least annually
concerning the status of his or her Deferred Compensation Account.


9.    Plan Administration and Expenses


The Administrator of this Plan shall be the Benefits Administration Committee,
as appointed by the Company’s Board; provided that, as permitted by law, the
Administrator may delegate some or all of its authority under the Plan. The
Administrator shall administer the Plan in accordance with its terms and
purposes and shall have the authority, which may be exercised in its discretion,
to interpret the Plan, to make any necessary rules and regulations, and to
determine benefits under the Plan. The Administrator shall also be responsible
for complying with statutory reporting and disclosure requirements. Any
determination made by the Administrator in good faith shall be binding upon the
Participant, his Surviving Spouse, and the Company.


The Administrator shall not be subject to liability with respect to the
administration of the Plan. The Company shall indemnify and hold harmless the
Administrator and each member of the Administrator, or any employee of the
Company, or any individual acting as an employee or agent of either of them (to
the extent not indemnified or saved harmless under any liability insurance or
any other indemnification arrangement) from any and all claims, losses,
liabilities, costs and expenses (including attorneys' fees) arising out of any
actual or alleged act or failure to act made in good faith pursuant to the
provisions of the Plan, including expenses reasonably incurred in the defense of
any claim relating thereto with respect to the administration of the Plan,
except that no indemnification or defense shall be provided to any person with
respect to any conduct that has been judicially determined, or agreed by the
parties, to have constituted willful misconduct on the part of such person, or
to have resulted in his or her receipt of personal profit or advantage to which
he or she is not entitled. The rights of indemnification provided hereunder
shall be in addition to any right to which any person concerned may otherwise be
entitled by contract or as a matter of law, and shall inure to the benefit of
the heirs, executors, and administrators of any such person.


The Company shall pay all expenses of Plan.


10.     Claims Procedures and Decisions of Administrator


In general, distributions under this Plan are automatic and no claim for
benefits need be filed. However, a Participant (or the Participant's Surviving
Spouse) may submit a claim for benefits under this Plan in writing to the
Administrator. The following procedure shall apply in such case:


(a)     If such claim for benefits is wholly or partially denied, the
Administrator shall notify the claimant of the denial of the claim within a
reasonable period of time, but no later than 90 days after receipt of the
written claim, unless special circumstances require an extension of time for
processing the claim. In such event, written notice of the extension shall be
furnished to the claimant prior to the end of the 90-day period and shall
indicate the special circumstances requiring the extension and the date by which
a final decision is expected. In no event shall the extension period exceed 90
days from the end of the initial 90 day period. The notice of denial: (i) shall
be in writing; (ii) shall be written in a manner calculated to be understood by
the claimant; and (iii) shall contain (A) the specific reason or reasons for
denial of the claim; (B) a specific reference to the pertinent Plan provisions
upon which the denial is based; (C) a description of





--------------------------------------------------------------------------------





any additional material or information necessary for the claimant to perfect the
claim; and (D) an explanation of the Plan's claims review procedure.


(b)    Within 60 days of the receipt by the claimant of the written notice of
denial of the claim, or if the claim has not been granted within the applicable
time period, the claimant may file a written request with the Administrator that
it conduct a full and fair review of the denial of the claimant's claim for
benefits. In connection with the claimant's appeal of the denial of his or her
benefit, the claimant may review pertinent documents and may submit issues and
comments in writing.


(c)     The Administrator shall deliver to the claimant a written decision on
the claim promptly, but not later than 60 days after the receipt of the
claimant's request for review, except that if there are special circumstances
which require an extension of time for processing, the 60-day period shall be
extended to a maximum of 120 days, in which case written notice of the extension
shall be furnished to the claimant prior to the end of the 60-day period. The
Administrator's decision shall: (i) be written in a manner calculated to be
understood by the claimant; (ii) include specific reasons for the decision; and
(iii) contain specific references to the pertinent Plan provisions upon which
the decision is based. If a written decision on review is not furnished to the
claimant within the applicable time period, the claim shall be deemed denied on
review.


11.    Amendment, Suspension and Termination


The Company may at any time and from time to time, alter, amend, suspend, or
modify the Plan in whole or in part. Notwithstanding the foregoing, no
modification of the Plan will, without the prior written consent of the
Participant, alter or impair any rights or obligations of the Participant,
except to the extent the Administrator determines such modification is necessary
to maintain compliance with Section 409A. In addition, the Company may in its
discretion terminate the Plan subject to the following:    


(a)     the Plan may be terminated within the 30 days preceding, or 12 months
following, a change in control (as defined in Section 409A) provided that all
Deferred Compensation Accounts shall be distributed in full within 12 months
after termination;     


(b)     the Plan may be terminated in the Company’s discretion at any time
provided that (i) all deferred compensation arrangements of similar type
maintained by the Company are terminated, (ii) all Deferred Compensation
Accounts shall be distributed in full at least 12 months and no more than 24
months after the termination, and (C) the Company does not adopt a new deferred
compensation arrangement of similar type for a period of five years following
the termination of the Plan; and    


(c)     the Plan may be terminated within 12 months of a corporate dissolution
taxed under Section 331 of the Code or with the approval of a bankruptcy court
pursuant to 11 U.S.C. 503(b)(1)(A) provided that all Deferred Compensation
Accounts are distributed in full by the latest of the (i) the end of the
calendar year of the termination, (ii)) the calendar year in which such Deferred
Amounts are fully vested, or (iii) the first calendar year in which such payment
is administratively practicable.


12.    Source of Benefits Transferability of Interests


During the period of deferral, all Deferred Amounts shall be general assets of
the Company for use as it deems necessary and shall be subject to the claims of
the Company creditors.


The rights and interests of a Participant during the period of deferral shall be
those of a general creditor except that such Participant’s rights and interests
may not be reached by the creditors of the Participant or the beneficiary, or
anticipated, assigned, pledged, transferred or other-wise encumbered except in
the event of the death of the Participant, and then only by will or the laws of
descent and distribution.





--------------------------------------------------------------------------------







13.    No Right to Employment or Other Benefits


Nothing contained herein shall be construed as conferring upon any Participant
the right to continue in the employ of the Company. Any compensation deferred
and any payments made under this Plan shall not be included in creditable
compensation in computing benefits under any employee benefit plan of the
Company except to the extent expressly provided for therein.


14.     Governing Law


The provisions of this Plan shall be construed according to the laws of the
State of Illinois to the extent such laws are not preempted by ERISA. In any
question of interpretation or other matter of doubt, the Company and the
Administrator may rely upon the opinion of legal counsel.


15.     Reliance on Documents, Instruments, etc.


The Administrator may rely on any certificate, statement or other representation
made on behalf of the Company, a Participant or a Surviving Spouse, which it in
good faith believes to be genuine, and on any certificate, statement, report or
other representation made to it by any agent or any attorney, accountant or
other expert retained by it or the Company in connection with the operation and
administration of the Plan.


16.    Information Requests


Each Participant, Surviving Spouse and Company shall furnish to the
Administrator such documents, evidence, data, and other information, as the
Administrator considers necessary or desirable for administering the Plan.
Retirement Benefits under the Plan are conditioned on an Participant's promptly
furnishing full, true and complete documents, evidence, data, and other
information requested by the Administrator or Company in connection with the
Plan's administration.


17.    Mistake of Fact


Any mistake of fact or misstatement of fact shall be corrected when it becomes
known and proper adjustment made by reason thereof. Without limiting the prior
sentence, the Administrator is expressly authorized to take reasonable steps to
recover mistaken overpayments from the Plan.


18.    Severability


If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provisions of the Plan and will be
construed and enforced as if such provision had not been included herein.


19.    Successors


All obligations of the Company under the Plan will be binding on any successor
to the Company, whether the existence of the successor results from a direct or
indirect purchase of all or substantially all of the business of the Company, or
a merger, consolidation, or otherwise.















--------------------------------------------------------------------------------





20.     Gender and Number


Words in the masculine general shall include the feminine gender and the
singular shall include the plural, and vice versa, unless qualified by the
context. Any headings used herein are included for reference only, and are not
to be construed so as to alter the terms hereof.


21.    Interpretation under Section 409A


The Plan at all times shall be operated in accordance with the requirements of
Section 409A and, in the event of any inconsistency between any provision of the
Plan and Section 409A, the provisions of Section 409A shall control and the
provision of the Plan shall be void and without effect. In addition, any
provision that is required to appear in the Plan that is not expressly set forth
herein shall be deemed set forth herein, and the Plan shall be administered in
all respects as if such provision were expressly set forth herein.


22.     No Guarantee of Tax Consequences


Neither the Administrator nor the Company makes any commitment or guarantee that
any amounts deferred or credited hereunder will be excludable from the
Participant's gross income for federal or state income tax purposes, or that any
other federal or state income tax treatment will or will not apply to or be
available to any Participant.


IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing,
Packaging Corporation of America has caused these presents to be duly authorized
in its name and behalf by its proper officers thereunto as of February ___,
2009.


By:                            
Stephen T. Calhoun


Its: Vice President - Human Resources















































--------------------------------------------------------------------------------















Appendix A


Special Benefit for Paul T. Stecko


This Special Appendix sets forth certain special provisions of the Plan with
respect to the benefits of Paul T. Stecko (“Stecko”).
1. Defined Terms. Unless otherwise noted, capitalized terms used in this
Appendix A shall have the same meanings ascribed to them in the Plan.
2. Special Contribution. Notwithstanding any provision of the Plan to the
contrary, Stecko’s Deferred Compensation Account shall be credited with an
additional Company contribution (“Special Contribution”) as of the first day of
each calendar month, beginning on April 1, 2009 and ending on the first day of
the month in which Stecko incurs an Employment Termination Date. The amount of
the Special Contribution shall be $17,000 per month (or such other amount as may
be determined by the Board from time to time).
3. Distribution of Special Contribution. Notwithstanding any provision of the
Plan to the contrary, all Special Contributions shall be distributed to Stecko
or his beneficiary in the form of a lump sum upon the earlier of his death or
his Employment Termination Date (subject to Section 7(e) of the Plan).
4. Applicability of Plan. Special Contributions shall be subject to all
provisions of the Plan, except as provided otherwise in this Appendix A.































--------------------------------------------------------------------------------











Appendix B


Supplemental Contributions for Certain Executives


This Appendix B sets forth special provisions of the Plan with respect to the
benefits of certain named Executives.


1. Defined Terms. Unless otherwise noted, capitalized terms used in this
Appendix B shall have the same meanings ascribed to them in the Plan.    


2. Eligibility. Participant eligibility to receive any benefit under this
Appendix B shall be determined by the Board in its sole discretion. A
Participant's eligibility to receive a benefit under this Appendix B for any
Plan Year does not guarantee any future benefit under this Appendix B for any
other Plan Year.         


3. Supplemental Contribution. Notwithstanding any provision of the Plan to the
contrary, a Participant’s Deferred Compensation Account may be credited with an
additional Company contribution (“Supplemental Contribution”) as of the 31st day
of December of any Plan Year or such other date within such Plan Year as the
Board determines in its sole discretion (the “Supplemental Contribution Date”).
A Participant who is approved for a Supplemental Contribution during a Plan Year
but who incurs an Employment Termination Date prior to the Supplemental
Contribution Date will not receive a Supplemental Contribution in that Plan Year
or any subsequent Plan Year unless otherwise approved by the Board. The Board
shall determine the amount of each eligible Participant's Supplemental
Contribution in its sole discretion, which amount need not be uniform for all
eligible Participants. The amount of the Supplemental Contribution for each
eligible Participant may, in the Board's sole discretion, remain in effect for
future Plan Years unless and until the amount is changed by future Board
action.    


4. Investment. Any Supplemental Contribution awarded under this Appendix B shall
be invested pursuant to the deemed investment option under Section 6(a) of the
Plan, unless the Board permits the Participant to designate one or more
alternate deemed investments under Section 6 of the Plan.     


5. Distribution of Supplemental Contribution. Notwithstanding any provision of
the Plan to the contrary, all Supplemental Contributions shall be distributed to
the Participant or his beneficiary in the form of a lump sum upon his Employment
Termination Date (subject to Section 7(e) of the Plan). However, the Board in
its sole discretion, may permit a Participant to elect an alternative form and
time distribution as permitted under Section 409A of the Code.    


6. Vesting. Any Supplemental Contribution granted to a Participant under this
Appendix B shall be subject to any vesting requirements that the Board may
impose in its sole discretion.


7. Board Delegation. The Board may delegate to the Company's Chief Executive
Officer any of the Board's discretion and authority under this Appendix B with
respect to any Executive who is not a named executive officer of the Company for
Securities Exchange Commission reporting purposes.
8. Applicability of Plan. Supplemental Contributions shall be subject to all
provisions of the Plan, except as provided otherwise in this Appendix B.







